                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO

 ALBERT MERCADO CRUZ
 Plaintiff                                  CIVIL 16-1789CCC
 vs                                         (Related Cr. 10-0231-42CCC)
 UNITED STATES OF AMERICA
 Defendant


                           OPINION AND ORDER

      Before the Court is petitioner’s Motion to Vacate, Set Aside, or Correct
Sentence (d.e. 1) pursuant to 28 U.S.C. § 2255, filed on April 21, 2016; the
United States of America’s Opposition (d.e. 9) filed on January 17, 2017;
petitioner’s Reply (d.e. 11) filed March 3, 2017; petitioner’s First Supplemental
Motion (d.e. 15) filed June 27, 2017; Second Supplemental Motion (d.e. 20)
filed January 4, 2019; and Third Supplemental Motion (d.e. 21) filed April 18,
2019; and the United States’ Opposition to Supplemental Motions (d.e. 24) filed
August 21, 2019.        Also before the Court is petitioner’s Motion for
Reconsideration (d.e. 16) of the Court’s Order (d.e. 14) denying petitioner’s
request for an evidentiary hearing.


I.    BACKGROUND
      On June 22, 2010, petitioner Alberto Mercado Cruz was indicted on five
counts in 10-CR-231-CCC-42 (Criminal No. 10-231, d.e. 1). Petitioner rejected
proffered plea agreements and elected to go to trial. On the first day of trial,
October 27, 2010, the United States filed an information pursuant to 21 U.S.C.
§ 851 alleging that defendant had four previous felony convictions for
CIVIL 16-1789CCC                       2
(Related Cr. 10-0231-42CCC)

drug-related offenses (Criminal No. 10-231, d.e. 965). As a result of the § 851
information, defendant faced a sentence of mandatory life imprisonment if
convicted.
      Jury trial was held in October and November of 2010 before the
Honorable Judge José A. Fusté. On November 4, 2010, the jury found
petitioner guilty of Count One, Conspiracy to Possess with the Intent to
Distribute Narcotic Drug Controlled Substances, a violation of 21 U.S.C.
§§ 841(a)(1), 846 and 860; Count Three, Aiding and Abetting in the Distribution
of Cocaine Base, a violation of 21 U.S.C. § 841(a)(1) and (b)(1)(a), 21 U.S.C.
§ 860, and 18 U.S.C. § 2; and Count Four, Aiding and Abetting in the
Distribution of Cocaine, a violation of the same (Criminal No. 10-231, d.e. 996).
      At the sentencing hearing on June 20, 2011, the United States offered
the defendant a final plea agreement. If defendant admitted guilt and waived
his right to appeal, the United States would amend the § 851 information to
allege only one previous felony drug conviction. (Criminal No. 10-231,
d.e. 1888, pp. 13-15). This would result in a minimum sentence of twenty
years rather than mandatory life imprisonment. Defendant rejected the offer.
(Criminal No. 10-231, d.e. 1888, p. 27).
      Petitioner’s base offense level was determined to be 26 and his Criminal
History Category was IV, resulting in a guideline sentencing range of 262
to 327 months (Criminal No. 10-231, d.e. 1888, pp. 29-30). United States
Sentencing Guidelines, Ch. 5, Pt. A. Judge Fusté sentenced defendant to the
mandatory sentence of life imprisonment required by statute as to Count One
CIVIL 16-1789CCC                         3
(Related Cr. 10-0231-42CCC)

and 262 months as to Counts Three and Four, to be served concurrently.
(Criminal No. 10-231, d.e. 1794).
      Defendant unsuccessfully appealed. United States v. Rivera-Rodriguez,
761 F.3d 105 (1st Cir. 2014). He subsequently filed the § 2255 motions now
before the Court.


II.   RECONSIDERATION OF REQUEST FOR EVIDENTIARY HEARING
      The petitioner has filed a Motion for Reconsideration (d.e. 16) as to the
Court's denial of his Request for Evidentiary Hearing (d.e. 14). “When a
petition is brought under section 2255, the petitioner bears the burden of
establishing the need for an evidentiary hearing.” United States v. McGill,
11 F.3d 223, 225 (1st Cir.). A “§ 2255 motion may be denied without a hearing
as to those allegations which, if accepted as true, entitle the movant to no
relief, or which need not be accepted as true because they state conclusions
instead of facts, contradict the record, or are ‘inherently incredible.’” Id. (citing
Shraiar v. United States, 736 F.2d 817, 818 (1st Cir. 1984)).
      Petitioner has alleged new facts that diverge from those on the record,
but none of these facts, if accepted as true, would entitle him to relief.
Accordingly, petitioner's Motion for Reconsideration (d.e. 16) is DENIED.
CIVIL 16-1789CCC                         4
(Related Cr. 10-0231-42CCC)

III.   FIRST MOTION FOR RELIEF
       Petitioner’s first Motion to Vacate, Set Aside, or Correct Sentence (d.e. 1)
alleges ineffective assistance of counsel and impermissible participation by the
Court in plea negotiations.


       A.    Ineffective Assistance of Counsel
       To prevail on an ineffective assistance of counsel claim under
Strickland v. Washington, 466 U.S. 668 (1984), a “(1) petitioner must show that
counsel's representation fell below an objective standard of reasonableness,
and (2) there is a reasonable probability that, but for counsel's unprofessional
errors, the result of the proceeding would have been different.” Argencourt v.
United States, 78 F.3d 14 (1st Cir. 1996). A defendant who claims ineffective
assistance of counsel in relation to rejection of a plea offer must show that, but
for counsel's errors, he would have pleaded guilty and would not have insisted
on going to trial. Lafler v. Cooper, 132 S. Ct. 1376, 1385 (2012).
       The petitioner argues that trial counsel provided incorrect information
about his sentencing exposure under a potential plea agreement, causing
petitioner to go to trial instead of pleading guilty. According to petitioner, his
attorney advised him that “regardless of what the plea offer term of
imprisonment stated . . . [n]one of it would have matter[ed] because the
Petitioner was a Career Offender, and he was facing a sentencing range of 360
months to life.” (d.e. 1-1).    Petitioner states that, believing he would be
sentenced to at least 360 months even if he plead guilty, he chose to proceed
CIVIL 16-1789CCC                        5
(Related Cr. 10-0231-42CCC)

to trial. The record does not support this version of events: trial counsel
encouraged defendant to take a plea offer of seventy-seven to ninety-six
months of imprisonment “[u]p to and including the first day of trial,” and
convinced the United States to delay the filing of an information which would
trigger a mandatory life sentence in order to give the defendant a final chance
to plead guilty. Rivera-Rodriguez, 761 F.3d at 109.
      Petitioner also argues that trial counsel allowed a plea offer of 40 months
to expire. There is no evidence of such a plea offer on the record.
      Assuming, arguendo, that defense counsel’s performance as the plea
process fell below an objective standard of reasonableness, petitioner must
show that he would have plead guilty but for counsel’s errors. Throughout the
case, petitioner made it clear that he would not plead guilty. Even after
petitioner had already been found guilty by a jury, he went on to refuse a plea
deal offered at his sentencing hearing: “I would like for you to dictate sentence.
I ain't going to accept no responsibility in this, Your Honor.”         (Criminal
No. 10-231, d.e. 1888, p. 27). Due to these facts, petitioner has failed to show
that he would have plead guilty but for counsel’s alleged errors. Accordingly,
petitioner's claims as to the ineffectiveness of trial counsel must fail.
      Petitioner also alleges that his appeals counsel provided ineffective
assistance by failing to adopt an argument on appeal brought by co-defendant
Carlos Rodríguez Rivera. Rodríguez Rivera’s appeals counsel argued that the
judge improperly intervened on four occasions during trial: the judge twice
“emphasized to the jury the truth-telling obligations of the cooperating
CIVIL 16-1789CCC                        6
(Related Cr. 10-0231-42CCC)

witnesses”; “asked a leading question to help establish the proximity of
Rivera–Rodriguez's house to the location where the lookouts were stationed;”
and “suggested that the prosecutor accurately recounted an inconsistency in
the defendant's case.” Rivera-Rodriguez, 761 F.3d at 123. The Court of
Appeals found that these interventions “impermissibly gave the appearance of
judicial bias to the jury”, and that “[w]ithout those improper interventions, there
is a reasonable probability that Rivera-Rodríguez would not have been
convicted.” Id. As a result, the Court of Appeals vacated Rodríguez Rivera’s
conviction.
      Petitioner argues that had his counsel adopted this argument, the Court
of Appeals would have found in his favor as well. Assuming, arguendo, that
counsel’s failure to adopt this argument fell below an objective standard of
reasonableness, petitioner’s ineffective assistance claim still fails at the second
prong of the Strickland test. In ruling in favor of Rodríguez Rivera, the Court
of Appeals found that it was the “cumulative effect” of the judge’s interventions
that created the appearance of judicial bias. Id. at 122-123. However, of the
four judicial interventions cited by the Court of Appeals, only two were relevant
to petitioner's case, creating a necessarily weaker cumulative effect. Further,
the Court of Appeals entered the following footnote in reference to the
applicability of Rivera Rodríguez’s argument to petitioner:
      To the extent that Mercado-Cruz attempts to adopt
      Rivera-Rodríguez's argument that the improper judicial intervention
      rendered his trial fundamentally unfair, we decline to entertain the
      argument. We have long held that co-defendants cannot simply
      adopt each others' arguments wholesale. “[T]o be meaningful, the
      arguments adopted must be readily transferrable from the
CIVIL 16-1789CCC                          7
(Related Cr. 10-0231-42CCC)

        proponent's case to the adopter's case.” United States v. David,
        940 F.2d 722, 737 (1st Cir.1991). The case against Mercado-Cruz
        was markedly stronger than the case against Rivera-Rodríguez.
Id. at 130, fn. 21.
        Petitioner has failed to show that there is a reasonable probability the
Court of Appeals would have ruled in his favor if appeals counsel had
presented the judicial bias argument. Accordingly, his ineffective assistance of
counsel claim as to appeals counsel must fail.


        B.   Judicial Intervention in Plea Negotiations
        Petitioner’s second claim alleges that the judge inappropriately
intervened in plea negotiations taking place at the beginning of his sentencing
hearing. Petitioner has defaulted this claim by failing to raise it at either the trial
or appellate level. Even if considered on the merits, petitioner’s claim would
fail.
        Fed. R. Crim. P. 11(c)(1) states that “the court must not participate” in
discussions to reach a plea agreement. However, the remedy for Rule 11
violation is not automatic vacatur of a sentence or conviction. United States v.
Davila, 569 U.S. 597 (2013). When a Rule 11 violation is brought to the trial
court’s attention, a harmless error standard applies, and the government has
the burden of showing that the violation did not affect defendant’s substantial
rights. Id. at 607; Fed. R. Crim. P. 11(h); 52(a). If the error is not brought to
the trial court’s attention, the burden shifts to the defendant to show that the
CIVIL 16-1789CCC                          8
(Related Cr. 10-0231-42CCC)

error affected his substantial rights. Davila, 569 U.S. at 607; Fed. R. Crim. P. 52(b).
      It is clear from the sentencing transcript that the sentencing judge
inappropriately intervened in the plea negotiation process by pressuring
petitioner to take a plea deal.         Examples of the judge’s inappropriate
intervention follow:
      THE COURT: How can you be so narrowminded as to not accept
      what they are offering you?
      THE DEFENDANT: Because it's obvious that I went to trial and –
      THE COURT: Well, don't you think -- don't you see the
      consequence of what you want to do? I'm trying to avoid giving you
      a life sentence, but you don't want to make your part. All they're
      asking you is to do three things, accept your guilt, waive your right
      to appeal, and consent to the amendment of the 851.
      You mean to tell me that you are so innocent that you think that
      you're going to get away in the Court of Appeals with this
      conviction? You really think that's going to happen?
      THE DEFENDANT: Not -- sort of, but I have some statements that
      I would like for you to hear.
      THE COURT: I'll hear any statement, but first let's talk about the
      realities of this whole thing.
      THE DEFENDANT: Yes.
      THE COURT: Your lawyer and the prosecutor are trying to help
      you, and you are sinking yourself deeper into the hole every
      moment. You are not helping yourself, as if you really wanted to
      get a life sentence in this case, because you know very well what
      happened. You know what the evidence was. And you know that
      there's no way that the Court of Appeals is going to find you
      innocent or that they're going to reverse that conviction. There's no
      way. It's not going to happen. So what do you want to do? Walk
      away from here with a life sentence or walk away from here with a
      guideline sentence that is not life imprisonment?
(Criminal No. 10-231, d.e. 1888, pp. 16-17).
CIVIL 16-1789CCC                         9
(Related Cr. 10-0231-42CCC)

      THE COURT: -- what do you want to do? Do you want to continue
      insisting in this suicidal venture of yours and get the life term, or do
      you prefer to use your brain and realize that you did wrong and that
      all you have to do is admit your guilt, waive your right to appeal,
      and pray that the Government amend the 851 so that you can get
      a guideline sentence? You tell me right now, what do you want me
      to do?
      THE DEFENDANT: I want you to dictate sentence like --
      THE COURT: What?
      THE DEFENDANT: I would like for you to dictate sentence. I ain't
      going to accept no responsibility in this, Your Honor.
      THE COURT: You're not accepting responsibility?
      THE DEFENDANT: No, with all respect.
      THE COURT: Okay. That's it. I hardly ever -- you know, you have
      here now three people in this courtroom who are willing to help you
      out, Mr. Lincoln, the Assistant U.S. Attorney, and the Judge; but
      you are of such a mind that you don't want that help. So we're not
      going to give it to you then, because we can't shove it down your
      throat, that's for sure. So we're going to proceed.
(Criminal No. 10-231, d.e. 1888, p. 27).
      However, petitioner has not shown that these statements affected his
substantial rights. The United States offered a plea agreement for twenty
years of incarceration, with the condition that petitioner waive his right to
appeal. (Criminal No. 10-231, d.e. 1888, p. 14). Petitioner did not accept this
plea. (Criminal No. 10-231, d.e. 1888, p. 27). Petitioner argues that he would
have been willing to accept the offer on the condition that he retain his right to
appeal, and that the judge should have ordered “a pause in the sentencing
proceedings to allow for a short recess to promote private facilitation of the
plea negotiation process.” (d.e. 1-1). Petitioner was in the extraordinary
CIVIL 16-1789CCC                       10
(Related Cr. 10-0231-42CCC)

position of being offered a plea deal for a reduced sentence even after being
convicted at trial. There is no evidence that further plea negotiation was
possible at this stage. The United States Attorney even stated that petitioner
had to accept the plea “right this second.” (Criminal No. 10-231, d.e. 1888,
p. 15).
      In addition, petitioner has not shown that the judge was biased against
him at trial or in imposing sentence as a consequence of his refusal to plead
guilty. The judge’s interventions occurred after petitioner had been found guilty
at trial. At sentencing, the evidence shows that the judge imposed the required
mandatory life sentence as to Count One and issued a concurrent sentence of
262 months as to the other three counts – the shortest option under the
guideline range provided by petitioner’s base offense level and criminal history
score. (Criminal No. 10-231, d.e. 1888); United States Sentencing Guidelines,
Ch. 5, Pt. A.
      The comments of the sentencing judge violated Rule 11(c)(1) and
undermined the Court’s appearance of neutrality and impartiality. However, as
petitioner has not shown that his substantial rights were affected, he is not
entitled to relief.


IV.   FIRST SUPPLEMENTAL MOTION
      In a First Supplemental Motion (d.e. 15) filed June 22, 2017, petitioner
raised a new claim under Mathis v. United States, 136 S.Ct. 2243 (2016),
CIVIL 16-1789CCC                       11
(Related Cr. 10-0231-42CCC)

alleging that his past convictions should not have resulted in a sentencing
enhancement.
      The Antiterrorism and Effective Death Penalty Act (AEDPA) sets a one
year statute of limitations for 28 U.S.C. § 2255 motions. The statute of
limitations begins to run on “the date on which the judgment of conviction
becomes final.” 28 U.S.C. § 2255(f)(1). Petitioner’s judgment became final on
March 23, 2015, meaning § 2255 motions were due by March 23, 2016. The
First Supplemental Motion was filed in June 2017, more than a year after the
passage of the deadline.
      FRCP 15(c) permits an amended pleading to “relate back” to the initial
pleading for the purpose of statutes of limitations if the new claim “arose out of
the conduct, transaction, or occurrence set out – or attempted to be set out –
in the original pleading.” Fed. R. Civ. P. 15(c). In the context of a habeas
petition, the new ground for relief and the original pleading must be supported
by the same “common core of operative facts.” Mayle v. Felix, 545 U.S. 644,
664 (2005). It not enough for claims to merely “relate to the same trial,
conviction, or sentence as a timely filed claim.” Id. at 662.
      Petitioner’s original pleading alleged ineffective assistance of counsel
during plea negotiations and on appeal, and that the judge improperly
intervened in the plea negotiation process at sentencing. Petitioner’s new
Mathis claim alleges improper application of a sentencing enhancement, and
therefore does not share a common core of operative facts with the original
CIVIL 16-1789CCC                       12
(Related Cr. 10-0231-42CCC)

pleading. Accordingly, the Mathis claim does not “relate back” to petitioner’s
first § 2255 motion.
      A new one-year statute of limitations is triggered when “the right asserted
[is] initially recognized by the Supreme Court, if that right has been newly
recognized by the Supreme Court and made retroactively applicable to cases
on collateral review.” 28 U.S.C. § 2255(f)(3). However, the First Circuit has
held that Mathis “did not announce a new, retroactively applicable rule.”
See Dimott v. United States, 881 F.3d 232, 237 (1st Cir. 2018). Accordingly,
the Mathis decision did not reset the clock for petitioner’s § 2255 claim – and
even if petitioner had filed a timely claim, Mathis does not apply retroactively
to his case.
      For the foregoing reasons, the claims set forth in the First Supplemental
Motion (d.e. 15) are barred as untimely.


V.    SECOND SUPPLEMENTAL MOTION
      Petitioner’s Second Supplemental Motion (d.e. 20) raises a new claim
that the Court violated 21 U.S.C. § 851(b). Specifically, petitioner alleges that
the sentencing judge failed to conduct a colloquy informing him of his ability to
challenge prior convictions. The motion was filed on January 4, 2019, almost
three years after the expiration of the § 2255 deadline on March 23, 2016.
Plaintiff argues that the Motion relates back to his First Supplemental Motion,
which the Court has already found untimely. Accordingly, petitioner’s § 851(b)
claim is time-barred.
CIVIL 16-1789CCC                       13
(Related Cr. 10-0231-42CCC)

      Even if it were not time-barred, the claim would fail on the merits. It is
undisputed that the Court failed to comply with 21 U.S.C. § 851(b), which
requires:
      If the United States attorney files an information under this section,
      the court shall after conviction but before pronouncement of
      sentence inquire of the person with respect to whom the
      information was filed whether he affirms or denies that he has been
      previously convicted as alleged in the information, and shall inform
      him that any challenge to a prior conviction which is not made
      before sentence is imposed may not thereafter be raised to attack
      the sentence.
      However, 21 U.S.C. § 851(e) prevents challenges to the validity of prior
convictions occurring more than five years before the filing of the § 851
information. Each of the four convictions petitioner seeks to challenge was
entered in 1994 or 1995, approximately fifteen years before the § 851
information was     filed with    the trial   court   on October 27,           2010
(13-CR-231-42CCC, d.e. 965). Any error in failing to perform the colloquy is
harmless, as petitioner was barred by § 851(e) from challenging the prior
convictions.    Accordingly, the claims raised in petitioner’s Second
Supplemental Motion (d.e. 20) must be DENIED.


VI.   THIRD SUPPLEMENTAL MOTION
      Petitioner’s Third Supplemental Motion (d.e. 21) raises a new claim under
the First Step Act. He seeks retroactive application of sentencing amendments
made at Section 401 of the Act. However, Section 401(c) provides that “[t]his
section, and the amendments made by this section, shall apply to any offense
that was committed before the date of enactment of this Act, if a sentence for
CIVIL 16-1789CCC                        14
(Related Cr. 10-0231-42CCC)

the offense has not been imposed as of such date of enactment.”
Pub. L. 115-391 § 401(c). Petitioner was sentenced on June 20, 2011, long
before the enactment of the First Step Act on December 21, 2018. Accordingly,
he is not eligible for relief under the First Step Act, and this Third Supplemental
Motion (d.e. 21) must be DENIED.


VII.   CERTIFICATE OF APPEALABILITY
       It is further ordered that no certificate of appealability should be issued
in the event that Petitioner files a notice of appeal because there is no
substantial showing of the denial of a constitutional right within the meaning of
28 U.S.C. § 2253(c)(2).


VIII. CONCLUSION
       For the foregoing reasons, petitioner Alberto Mercado Cruz’s Motion to
Vacate, Set Aside, or Correct Sentence (d.e. 1); the claims raised in his
Supplemental Motions (d.e. 15; d.e. 20; d.e. 21) and his Motion for
Reconsideration (d.e. 16) are DENIED.             Judgment shall be entered
accordingly.
       SO ORDERED.
       At San Juan, Puerto Rico, on September 30, 2019.



                                             S/CARMEN CONSUELO CEREZO
                                             United States District Judge
